          Case: 1:05-cr-00574-DAP Doc #: 49 Filed: 03/17/21 1 of 3. PageID #: 115




                                   IN THE UNITED STATES DISTRICT
                                     COURT FOR THE NORTHERN
                                     DISTRICT OF OHIO EASTERN
                                              DIVISION

      UNITED STATES OF AMERICA,
                                                      )
                              Plaintiff,              ) CASE NO: 1:05-CR-0574
                                                      )
               v.                                     ) Judge Dan Aaron Polster
                                                      )
      LEWIS HALL,                                     ) OPINION AND ORDER
                                                      )
                              Defendant.              )
                                                      )
                                                 MEMORANDUM

           Before the Court is Defendant Lewis Hall’s Emergency Motion requesting clarification of

commencement of sentence (“Motion”), ECF Doc #: 48. In his Motion, Mr. Hall requests that the

Court commute his supervisory release sentence to time served in light of U.S. District Court Judge

Kennelly for the Northern District of Illinois’ order granting Mr. Hall compassionate release

pursuant to 18 U.S.C § 3582(c)(1)(A).1 For the following reasons, Mr. Hall’s Motion is

GRANTED.

           On June 22, 2006, Mr. Hall was sentenced to 76 months in prison followed by a term of

supervised release for a period of five (5) years for possession with intent to distribute cocaine

base in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B), by U.S. District Court Judge Peter C.

Economus for the Northern District of Ohio. See ECF Doc. #: 31. On December 15, 2008, Mr.

Hall requested that a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2), U.S.S.G. § 1B1.10,

and the decision of December 11, 2007 by the United States Sentencing Commission to apply

retroactively U.S.S.G. § 2D1.1 as amended with regard to the offense levels applicable to cocaine

base. See ECF Doc. #: 32. On January 12, 2009, Mr. Hall’s request for a sentence reduction was


1
    See Northern District of Illinois case No. 1:12-cr-00851, Doc #. 231.

                                                            1
      Case: 1:05-cr-00574-DAP Doc #: 49 Filed: 03/17/21 2 of 3. PageID #: 116




granted and his sentence was reduced to 62 months. See ECF Doc. #: 34. On October 25, 2010,

Mr. Hall’s case was reassigned to this Court. See ECF October 25, 2010 non-document order.

        On November 5, 2013, Mr. Hall was sentenced in the Northern District of Illinois to 132

months in prison for conspiracy to possess with intent to distribute heroin, followed by five (5)

years of supervised release. See Northern District of Illinois (“NDOI”) ECF Doc. #: 222. On

January 16, 2014, in response to a supervisory release violation relating to Mr. Hall’s offense

before this Court, the Court scheduled a Violation Hearing for February 18, 2014.

See ECF Doc. #: 46. On February 18, 2014, Mr. Hall admitted to the violations, and the Court

revoked Mr. Hall’s supervised release and sentenced him to 24 months in custody with the first 12

months running concurrently with Mr. Hall’s Northern District of Illinois sentence, and the second

12 months running consecutively. See ECF Doc. ##: 46-47.

        On August 12, 2020, Mr. Hall filed a motion for compassionate release in the Northern

District of Illinois. See NDOI ECF Doc. #: 222. On March 8, 2021, Mr. Hall’s motion was granted,

and Mr. Hall’s sentence was reduced to time served with a fourteen-day stay to allow him to

quarantine. See NDOI ECF Doc. ##: 231-34. However, because this Court revoked Mr. Hall’s

supervisory release in connection with his offense before this Court and sentenced him to 24

months in custody, Mr. Hall still has 12 months to serve, despite being granted compassionate

release in the Northern District of Illinois.

        Accordingly, after confirming with Judge Kennelly that he intended to release Mr. Hall

once he clears quarantine and upon careful consideration, the Court finds it appropriate to commute

Mr. Hall’s supervisory release sentence to time served in accordance with Judge Kennelly’s order

granting Mr. Hall compassionate release pursuant to 18 U.S.C § 3582(c)(1)(A). The time Mr. Hall

has served is sufficient punishment, in light of Judge Kennelly’s findings related to Mr. Hall’s



                                                2
      Case: 1:05-cr-00574-DAP Doc #: 49 Filed: 03/17/21 3 of 3. PageID #: 117




medical condition. See NDOI ECF Doc. #: 231. Mr. Hall can now be released from the Bureau of

Prisons after his quarantine in accordance with Judge Kennelly’s order. See id. The Court sincerely

hopes Mr. Hall will go forth and live a law-abiding life.



For these reasons, Mr. Hall’s Motion, ECF Doc #: 48, is GRANTED.



IT IS SO ORDERED.

                                                 /s/ Dan Aaron Polster March 17, 2021___
                                                 Dan Aaron Polster
                                                 United States District Judge




                                                 3
